Holmes, J.
This is a suit upon a note between two persons, who both became parties on it for the accommodation of the maker. The defendant Cushing indorsed the note before delivery; the plaintiff is the payee, and indorsed after the defendant. If the plaintiff had not known that the defendant indorsed the note for accommodation, he would have been entitled to recover. Woods v. Woods, 127 Mass. 141. Knowledge of that fact under the circumstances stated does not affect his rights. In the absence of agreement, successive indorsers for the accommodation of a third person are liable in the same order as indorsers for value. Shaw v. Knox, 98 Mass. 214. Dan. Neg. Instr. (3d ed.) § 703. The conversation which took place between the parties, so far from expressing a different agreement, gave notice to the defendant that the plaintiff required Ms indorsement as the condition of becoming a party. It fortifies the presumption arising from the face of the paper. The suggestion on behalf of the defendant, that he signed also for the accommodation of the plaintiff, perverts, if it does not contradict, the agreed facts. It was urged that the plaintiff took the *596note when overdue; But his rights and liabilities were fixed at the time of his indorsement. If the argument was sound, the judgment ought to have been for the defendant indorser in Woods v. Woods. Judgment affirmed.